Citation Nr: 0321782	
Decision Date: 08/29/03    Archive Date: 09/04/03	

DOCKET NO.  00-06 640	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a low 
back disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

John R. Pagano, Counsel


INTRODUCTION

The veteran had active military service from January 1982 to 
February 1983.

This matter arises from an August 1999 rating decision 
rendered by the Department of Veterans Affairs (VA) Regional 
Office (RO) in New York, New York.  Subsequently, 
jurisdiction of the case was transferred to the Philadelphia, 
Pennsylvania, RO.  Following compliance with the procedural 
requirements set forth in 38 U.S.C.A. § 7105 (West 2002), the 
case was forwarded to the Board of Veterans' Appeals (Board) 
for appellate consideration.

During the pendency of this appeal, the veteran requested a 
personal hearing before a traveling Veterans Law Judge.  Such 
a hearing was conducted before the undersigned on April 19, 
2002; a transcript of that proceeding is of record.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the issue on appeal has been obtained. 

2.  By decision dated in February 1985, the Board denied the 
veteran service connection for a back disability.

3.  Evidence received since the Board's February 1985 denial 
is new, is not cumulative of other evidence of record, and is 
probative of the issue at hand.

4.  The veteran's congenital spina bifida occulta increased 
beyond it's normal progression during the veteran's military 
service.


CONCLUSIONS OF LAW

1.  The Board's February 1985 decision that denied the 
veteran service connection for a low back disability is 
final.  38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. § 20.1100 
(2002).

2.  New and material evidence has been received since the 
Board's February 1985 decision, and the appellant's claim of 
entitlement to service connection for a low back disability 
is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156 (2002).

3.  The veteran's congenital spina bifida occulta was 
aggravated during military service.  38 U.S.C.A. §§ 1131, 
1153 (West 2002); 38 C.F.R. §§ 3.303, 3.306 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Preliminary Considerations

There has been a significant change in the law during the 
pendency of this appeal.  The Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), 
now codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 
(West 2002), eliminated the well-grounded claim requirements, 
expanded the duty of VA to notify the appellant and 
representative, and enhanced its duty to assist an appellant 
in developing the information and evidence necessary to 
substantiate a claim. 

VA issued regulations to implement the VCAA in August 2001.  
66 Fed. Reg. 45620 (Aug. 29, 2001) (codified as amended at 
38 C.F.R. § 3.159 (2002)).  The amendments were effective 
November 9, 2000, except for the amendment to 38 C.F.R. 
§ 3.156(a) that is effective August 29, 2001.  Except for the 
amendment to 38 C.F.R. § 3.156(a), the second sentence of 
38 C.F.R. § 3.159(c), and 38 C.F.R. § 3.159(c)(4)(iii), VA 
stated that "the provisions of this rule merely implement 
the VCAA and do not provide any rights other than those 
provided in the VCAA."  66 Fed. Reg. 45,629.  Accordingly, 
in general where the record demonstrates that the statutory 
mandates have been satisfied, the regulatory provisions 
likewise are satisfied.  

First, VA has a duty to notify the veteran and his 
representative of any information and evidence necessary to 
substantiate and complete a claim for VA benefits.  See VCAA, 
§ 3(a), (codified at 38 U.S.C.A. §§ 5102 and 5103).  Second, 
VA has a duty to assist the veteran in obtaining evidence 
necessary to substantiate his claim.  See VCAA, § 3(a) 
(codified at 38 U.S.C.A. § 5103A).  

The United States Court of Appeals for Veterans Claims 
(Court) held in Holliday v. Principi, 14 Vet. App. 280 (2001) 
that the VCAA was potentially applicable to all claims 
pending on the date of enactment, citing Karnas v. Derwinski, 
1 Vet. App. 308 (1991).  Subsequently, however, the United 
States Court of Appeals for the Federal Circuit held that 
Section 3A of the VCAA (covering the duty to notify and duty 
to assist provisions of the VCAA) was not retroactively 
applicable to decisions of the Board entered before the 
effective date of the VCAA (Nov. 9, 2000).  Bernklau v. 
Principi, 291 F.3d 795 (Fed. Cir. 2002); See also Dyment v. 
Principi, 287 F.3d 1377 (Fed. Cir. 2002).  The Board notes 
that VAOPGCPREC 11-2000 (Nov. 27, 2000) appears to hold that 
the VCAA is retroactively applicable to claims pending on the 
date of enactment.  Further, the regulations issued to 
implement the VCAA 


are to be applicable to "any claim for benefits received by 
VA on or after November 9, 2000, the VCAA's enactment date, 
as well as to any claim filed before that date but not 
decided by VA as of that date."  66 Fed. Reg. 45,629 (Aug. 
29, 2001).  Precedent opinions of the chief legal officer of 
the Department and regulations of the Department are binding 
on the Board.  38 U.S.C.A. § 7104(c) (West 2002).  For 
purposes of this determination, the Board will assume that 
the VCAA is applicable to claims or appeals pending on the 
date of enactment of the VCAA. 

In the present case, the Board finds that VA's redefined duty 
to assist has been fulfilled under the applicable statute and 
regulations.  VA must notify the veteran and his 
representative of evidence and information necessary to 
substantiate his claim, and inform him whether he or VA bears 
the burden of producing or obtaining that evidence or 
information.  38 U.S.C.A. § 5103(a) (West 2002); 66 Fed. Reg. 
45,620, 45,630 (Aug. 29, 2001) (codified as amended at 
38 C.F.R. § 3.159(b)); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  

The veteran was issued a statement of the case, as well as a 
supplemental statement of the case, that informed him of the 
evidence used in conjunction with his claim, the pertinent 
laws and regulations, the adjudicative action taken, and the 
reasons and bases for the decision.  The veteran also was 
given an opportunity to submit additional evidence and 
testimony in support of his claim.  Thus, the record 
indicates that the veteran not only was provided adequate 
notice as to the evidence needed to substantiate his claim, 
but that all relevant facts have been properly developed, and 
that all evidence necessary for an equitable disposition of 
the issue on appeal has been obtained.  In addition, the 
Board undertook development on its own initiative pursuant to 
authority previously granted it by 38 C.F.R. § 19.9(a)(2) 
(2002).  Although that regulation was invalidated by Disabled 
American Veterans v. Secretary of Veterans Affairs, No. 02-
7304 (Fed. Cir. May 1, 2003) (DAV), the Board finds that this 
constitutes harmless error in view of the decision that 
follows.  Moreover, as the record is complete, the obligation 
under the VCAA for VA to further advise the claimant is 
rendered moot.

II.  New and Material Evidence Regarding Service Connection 
for a Low Back Disability

The Board denied the veteran service connection for a low 
back disability by decision dated in February 1985.  At that 
time, it was determined that the veteran's spina bifida 
occulta at L5-S1 was congenital in nature, that 
symptomatology associated therewith during service was acute 
and transitory, and that the disorder had not been aggravated 
by military service.  As such, the first question to be 
answered is whether new and material evidence has been 
presented which would justify a "reopening," as well as a 
review of the entire record.  See 38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156(a).

When a veteran seeks to reopen a final decision based on new 
and material evidence, a three-step analysis must be applied.  
See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  The first 
step requires determining whether the newly presented 
evidence "bears directly and substantially upon the specific 
matter under consideration," i.e., whether it is probative of 
the issue at hand.  Cox v. Brown, 5 Vet. App. 95, 98 (1993).  
Evidence is probative when it tends to prove, or actually 
proves an issue.  See Routen v. Brown, 10 Vet. App. 183, 186 
(1997), citing Black's Law Dictionary 1203 (6th ed. 1990).  
Second, the evidence must be shown to be actually "new," that 
is, not of record when the last final decision denying the 
claim was made.  See Struck v. Brown, 9 Vet. App. 145, 151 
(1996).  The third and final question is whether the evidence 
"is so significant that it must be considered in order to 
fairly decide the merits of the claim."  Hodge, 155 F.3d at 
1359, citing 38 C.F.R. § 3.156(a).  This need not mean that 
the evidence warrants a revision of the prior determination, 
but is intended to ensure that the Board has all potentially 
relevant evidence before it.  See Hodge, 155 F.3d at 1363, 
citing "Adjudication; 
Pensions, Compensation, Dependency:  New and Material 
Evidence; Standard 
Definition" 55 Fed. Reg. 19,088, 19,089 (1990).  New evidence 
will be presumed credible at this point solely for the 
purpose of determining whether a claim should be reopened.  
See Justus v. Principi, 3 Vet. App. 510, 513 (1992).  If all 
three tests are satisfied, the claim must be reopened.  

At the time the Board rendered it's February 1985 decision, 
the evidence of record was composed primarily of the 
veteran's service medical records.  Since that time, reports 
of the veteran's private and VA medical treatment and 
examination have been added to the record.  The evidence 
recently presented is "new" in that it was not of record when 
the Board rendered its February 1985 decision.  Moreover, it 
"bears directly and substantially upon the specific matter 
under consideration."  Thus, it is "new and material" as 
contemplated by law.  See 38 C.F.R. § 3.156(a).  Accordingly, 
the veteran's claim of entitlement to service connection for 
a low back disability is reopened, and the issue must be 
addressed further.  See 38 C.F.R. § 5108.

The remaining question for Board consideration is whether a 
review of the entire evidence of record warrants a grant of 
service connection for the disability claimed.  In this 
regard, the veteran has contended that his congenital spina 
bifida occulta was aggravated while undertaking heavy lifting 
in service.  

The veteran underwent a VA orthopedic examination in June 
2003.  The examiner reviewed the veteran's entire claims 
file, noted the exertional trauma to the veteran's low back 
sustained in October 1982, and, after examining the veteran, 
diagnosed possible degenerative disc disease of the lumbar 
spine with congenital spina bifida occulta.  The examiner 
then stated that in his professional opinion, it was at least 
as likely as not that the veteran's current low back 
disability is the result of the pathology initiated when the 
veteran injured his back while undertaking heavy lifting 
during military service.  In an addendum dated June 20, 2003, 
the physician reiterated his opinion.  The Board finds 
nothing of record that contradicts the physician's opinion.  
Nor is the physician's opinion inconsistent with other 
evidence of record.  As such, service connection by way of 
aggravation is warranted for the recently diagnosed 
degenerative disc disease of the lumbar spine with congenital 
spina bifida occulta.  See 38 U.S.C.A. §§ 1131, 1153; 
38 C.F.R. § 3.306.  Moreover, the record tends to indicate 
continuity of symptomatology since the veteran's discharge 
from military service; this also supports the recent opinion 
by the VA examining physician.  See 38 C.F.R. § 3.303.  In 
reaching this decision, all reasonable doubt has been 
resolved in the veteran's favor.  See 38 U.S.C.A. § 5107(b) 
(West 2002).


ORDER

Service connection for a low back disability, diagnosed as 
degenerative disc disease of the lumbar spine, status post 
surgery with congenital spina bifida occulta, is granted, 
subject to the laws and regulations governing the payment of 
monetary benefits.



                       
____________________________________________
	WARREN W. RICE, JR.
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

